Mr. Justice Van Orsdel
delivered the opinion of the Court r
This case was here on a former appeal. 35 App. D. C, 363, 30 L.R.A. (N.S.) 1215. Eor a review of the facts, reference is^ made to the opinion filed therein. The present appeal is from a judgment entered in 'favor of the appellee upon motion of his counsel for the dismissal of appellant’s intervening petition, and for judgment upon the mandate of this court.
It does not appear from the record that appellant offered to *255produce additional evidence necessitating a new trial, or that any objection was interposed to the entry of judgment upon, the mandate, or exception taken to the action of the court in. granting the motion. In the absence of any exception properly appearing in the record, there is nothing presented for this, court to review. Young v. Martin, 8 Wall. 354, 19 L. ed. 418.
The judgment of the court below is affirmed, with costs, and. it is so ordered. Affirmed.